Case 1:19-cr-00311-KD-B Document 68 Filed 05/11/20 Page 1 of 2                 PageID #: 109




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA                    :
                                            :
vs.                                         :      CRIMINAL NO.: 19-00311-KD
                                            :
RAVEN SYMONE NELSON                         :

                        UNOPPOSED MOTION TO CONTINUE

        COMES NOW the defendant and moves the Court to enter an Order continuing the

trial of this case until the July term of Court. As grounds for this motion, the defendant

would show:

        1. The defendant is charged with conspiracy to commit wire fraud and trial is set for

the June term of Court.

        2. The defendant is alleged to have conspired with her mother, co-defendant Meoshi

Nelson, to act as a representative payee for social security recipients in order to channel

money to her mother, who ran rooming houses, but was not qualified to act as a

representative payee because of a prior felony conviction. Meoshi Nelson pled guilty to wire

fraud and conspiracy to commit wire fraud on April 29, 2020. Sentencing is set for July 31,

2020.

        3. The government has offered to resolve the charges against the defendant through

pretrial diversion, contingent on the defendant passing a polygraph examination.

        4. The interests of justice require a postponement of the trial of this matter in order

to complete the polygraph examination and to agree on an amount of restitution due.
Case 1:19-cr-00311-KD-B Document 68 Filed 05/11/20 Page 2 of 2                PageID #: 110



       5. Assistant U.S. Attorney Alex Lankford does not oppose this motion.

       WHEREFORE, the defendant prays the Court to enter an Order the trial of this matter

to the July term of Court, and for such other and further relief as she may be entitled to

receive, the premises considered.




                                                  /s/ Peter J. Madden
                                                  PETER J. MADDEN
                                                  Assistant Federal Defender
                                                  MADDP5495
                                                  Southern District of Alabama
                                                  Federal Defenders Organization, Inc.
                                                  11 North Water Street, Suite 11290
                                                  Mobile, Alabama 36002
                                                  (251)433-0910
                                                  (251)433-0686 (fax)
                                                  peter_madden@fd.org


                                    CERTIFICATE OF SERVICE

       I, Peter J. Madden, do hereby certify that I have served a true and correct copy of the
this document on the appropriate parties by electronic filing on this 11th day of May , 2020.


                                                  /s/ Peter J. Madden
                                                  PETER J. MADDEN
